440 F.2d 389
UNITED STATES of America, Plaintiff-Appellee,v.Seyed Mohammed SADRZADEH, Appellant.
No. 26304.
United States Court of Appeals, Ninth Circuit.
April 9, 1971.

Arthur Sherman (argued), of Marks, Sherman & London, Beverly Hills, Cal., for appellant.
Brian J. O'Neill, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and TRASK, Circuit Judges.
PER CURIAM.


1
The judgment of conviction is affirmed.


2
We cannot accept the contention that Seyed Sadrzadeh was entitled to start over again at the end of the government's case with a jury and not a judge when his wife Toni chose to plead guilty.  Both had previously intelligently waived a jury.  The trial court simply has to get on with its business and cannot give parties first a practice trial before the court and then summon a jury.  People v. Redwine, 166 Cal.App.2d 371, 333 P.2d 188, is distinguishable.


3
We can find nothing in United States v. Van Leeuwen, 397 U.S. 249, 90 S.Ct. 1029, 25 L.Ed.2d 282, that aids Sadrzadeh.  Where customs is involved there must of necessity be more delay than in the ordinary transmission of the mails.


4
We find the proffer of a lie detector test was properly rejected.


5
Other points, we also find without merit.